                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

U.S. v. TIKEER MALONE, 19-646

                                 PETITION FOR
                       WRIT      OF HABEAS CORPUS

1. TIKEER MALONE, DOB: 7/24/1991, SBI No. 000958959D, is now confined to
Northern State Prison, 168 Frontage Rd, Newark, New Jersey.

2. TIKEER MALONE, DOB: 7/24/1991, SBI No. 000958959D,, will be required to
appear In person on Thursday, September 30, 2021, at 11:00
a.m. for a sentencing hearing via video conference before the Honorable Susan D.
Wigenton, United States District Judge, in the above captioned case.


A Writ of Habeas Corpus should be
issued for that purpose. DATED:
September 7, 2021         Newark, NJ
                                                    Shontae D. Gray
                                             Shontae D. Gray,
                                             Assistant U.S. Attorney
                                             Petitioner
                                        ORDER
Let the Writ Issue.

DATED: 9/7/21
                                                 Honorable Susan D. Wigenton, U.S.D.J.

                      WRIT    OF       HABEAS       CORPUS

The United States of America to Warden of Northern State Prison WE COMMAND
YOU that you have the body of

             TIKEER MALONE, DOB: 7/24/1991, SBI No. 000958959D

now confined at Northern State Prison , be brought to the United States District
Court In Person, on September 30, 2021, at 11:00 a.m., for a sentencing hearing
before the Honorable Susan D. Wigenton, United States District Judge.


     WITNESS        the   Honorable
     Susan D. Wigenton, United
     States District Judge Newark,
     New Jersey
DATED: 9/7/21                       WILLIAM T. WALSH
                                    Clerk of the U.S. District Court
                                    for the District of New Jersey

                                         Per:    Carmen D. Soto
                                                           Deputy Clerk
